Citation Nr: 0932451	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-10 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran had active duty from April 2002 to July 2005, 
including combat service in Iraq, and his decorations include 
the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for bilateral 
hearing loss based on in-service combat-related acoustic 
trauma.  

In August 2006, the Veteran underwent a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
25
20
LEFT
20
25
25
20
25
Speech recognition scores were 96 percent in the right ear, 
and 94 percent in the left ear.  

The RO, in the September 2006 rating decision, denied the 
service connection claim because there was no objective 
evidence showing that the Veteran has hearing loss for VA 
purposes.  In this regard, hearing loss disability is defined 
by regulation.  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the above frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

In August 2009 written argument, the Veteran's representative 
noted that the Veteran believes that he is entitled to 
service connection for hearing loss.  It was noted that the 
Veteran was granted service connection for tinnitus based on 
exposure to acoustic trauma during combat and that the last 
audiometric examination revealed significant average decibel 
loss closely approximating the requisite threshold.   
Together, these statements suggest that the Veteran feels his 
hearing loss has worsened since his last VA examination.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. 
Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  As such, a VA examination should be 
afforded to the Veteran in order to determine whether he 
currently has a hearing loss disability for VA purposes.  

In addition to the grant of service connection for tinnitus, 
the Veteran is also service-connected for posttraumatic 
stress disorder (PTSD), asthma, lumbosacral strain, pes 
planus, and gastroesophageal reflux disease, with a combined 
rating of 80 percent.  Because the Veteran is unemployed and 
his service-connected disabilities satisfy the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), the Board 
finds that a VA opinion is necessary to adjudicate his TDIU 
claim.  On remand, he should be afforded an examination to 
determine whether his service-connected disabilities as a 
whole render him unemployable.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
Veteran to undergo a VA audiological 
examination to determine the nature, 
extent, onset and etiology of any hearing 
loss found to be present.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies, including an audiological 
evaluation, should be performed, and all 
findings should be reported in detail.  
The examiner should indicate whether the 
Veteran currently has a hearing loss 
disability for VA purposes.  If so, the 
examiner should opine as to whether it is 
at least as likely as not that any 
current hearing loss disability is 
related to or had its onset during 
service, and particularly, his 
acknowledged in-service noise exposure.  
See January 2006 VA audiological 
examination report.

The rationale for all opinions expressed 
should be provided in a legible report.

2.  Thereafter, the RO/AMC should 
schedule the Veteran for a VA examination 
in connection with his TDIU claim.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  

The examiner should opine as to whether, 
without regard to the Veteran's age or 
the impact of any non service-connected 
disabilities, it is at least as likely as 
not that his service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful 
occupation.  In particular, the examiner 
should comment on the effect that the 
Veteran's service-connected PTSD has on 
his employability.  See January 2006 VA 
"PTSD" examination report and the 
August 2009 Informal Hearing 
Presentation.  A complete rationale for 
any opinion expressed and conclusion 
reached should be set forth in a legible 
report.

3.  After completion of the foregoing, 
the RO/AMC should readjudicate the 
claims.  If the benefits sought remain 
denied, the Veteran and his 
representative must be furnished an SSOC 
and be given an opportunity to submit 
written or other argument in response 
before the claims file is returned to the 
Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

